UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1107



QIAN FAN, a/k/a Kunio Otsuka,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A77-997-923)


Submitted:   May 20, 2005                  Decided:   June 13, 2005


Before WILKINSON, NIEMEYER, and WILLIAMS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Qian Fan, Petitioner Pro Se. M. Jocelyn Lopez Wright, Assistant
Director, Carol Federighi, Office of Immigration Litigation, Civil
Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Qian Fan, a native and citizen of the People’s Republic

of China, petitions for review of an order of the Board of

Immigration Appeals (Board) denying Fan’s second, identical motion

to reopen.    We agree with the Board that the motion should be

construed as Fan’s second motion to reconsider.        As such, it

exceeds the number limitations of 8 U.S.C. § 1229a(c)(5)(A) (2000)

and 8 C.F.R. § 1003.2(b)(2) (2005).    Even construing the motion as

a motion to reopen, it is beyond the ninety-day deadline of 8

U.S.C. § 1229a(6)(C)(i) (2000) and 8 C.F.R. § 1003.2(c)(2) (2005).

Therefore, we conclude that the Board did not abuse its discretion

in denying the motion.      8 C.F.R. § 1003.2(a) (2005); INS v.

Doherty, 502 U.S. 314, 323-24 (1992); Stewart v. INS, 181 F.3d 587,

595 (4th Cir. 1999).   We deny the petition for review; we dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                    PETITION DENIED




                               - 2 -